         Case 9:19-cv-00206-KLD Document 43 Filed 11/20/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


TRACEY MORIN,                                  Case No. CV-19-206-M-KLD

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

JERRY NIELSEN AND JANICE
NIELSEN,

                      Defendants.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
 Defendants Jerry Nielsen and Janice Nielsen and against Plaintiff Tracey Morin.

        Dated this 20th day of November, 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Annie Puhrmann
                                   Annie Puhrmann, Deputy Clerk
